Citation Nr: 0608836	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-11 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1318 (West 2002). 



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1961.  He died in April 2002.  The appellant is his 
widow.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 decision that, in 
part, denied service connection for the cause of the 
veteran's death, and denied dependency and indemnity 
compensation (DIC) benefits, pursuant to the provisions of 
38 U.S.C.A. § 1318.


FINDINGS OF FACT

1.  The veteran died in April 2002.  The immediate cause of 
death was chronic obstructive pulmonary disease.  No other 
significant conditions contributing to the veteran's death 
are shown. 

2.  At the time of the veteran's death, service connection 
was in effect for bilateral defective hearing, rated as 
100 percent disabling from April 18, 1997; for tinnitus, 
rated as 10 percent disabling from May 1979; and for scar on 
the palmar surface of the left hand, and for residuals of a 
left eyebrow avulsion-each rated as 0 percent disabling from 
December 1961.  Special monthly compensation was also awarded 
on account of deafness. 

3.  The competent evidence weighs against finding a link 
between the veteran's chronic obstructive pulmonary disease, 
the cause of his death, and his active service. 

4.  The veteran's bilateral defective hearing did not affect 
a vital organ or materially affect other vital body 
functions.

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  

6.  The veteran, who died 40 years after his discharge from 
service, did not have a service-connected disability rated as 
totally disabling for at least 10 years prior to his death.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met. 38 U.S.C.A. §§ 1110, 1131, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.312 (2005).

2.  The claim for DIC benefits, pursuant to the provisions of 
38 U.S.C.A. § 1318, is without legal merit.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).

Through the April 2004 statement of the case (SOC), the June 
2005 supplemental SOC (SSOC), and the August 2002 and May 
2005 letters, the RO and VA's Appeals Management Center (AMC) 
notified the appellant of elements of service connection and 
the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

Regarding the claim of entitlement to DIC benefits pursuant 
to 38 U.S.C.A. § 1318, the appellant has been notified of the 
reasons for the denial of the claim, and has been afforded 
the opportunity to present evidence and argument with respect 
to the claim.  These actions are sufficient to satisfy any 
duties to notify and assist owed her.  As will be explained 
below, the claim lacks legal merit.  As the law, and not the 
facts, is dispositive of the claim of entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1318, the duties to notify 
and assist imposed by the VCAA are not applicable to the 
claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Regarding the claim of service connection for the cause of 
the veteran's death, VA's August 2002 and May 2005 letters 
notified the appellant of what evidence she was responsible 
for obtaining, and what evidence VA would undertake to 
obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed her that VA would make reasonable efforts to help 
her get evidence necessary to support her claim, 
particularly, the veteran's medical records, if she gave VA 
enough information about such records so that VA could 
request them from the person or agency that had them.  The 
letters requested that she provide the names and addresses of 
medical providers, the time frame covered by the records, and 
the condition for which the veteran was treated, and notified 
her that VA would request such records on her behalf if she 
signed a release authorizing it to request them.

The May 2005 letter also told her to send information or 
evidence in her possession.  38 C.F.R. § 3.159(b).  

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

The documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on appeal.  
However, an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the appellant because it did not 
affect the essential fairness of the adjudication.  Her claim 
was fully developed and re-adjudicated by an agency of 
original jurisdiction after notice was provided.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.   Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  The Court 
held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

The appellant was not provided with notice as to a disability 
rating and an effective date for the award of benefits for 
service-connected cause of death on appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
claimant has been prejudiced thereby).  The Board finds no 
prejudice to the appellant in proceeding with a denial of the 
claim on appeal, as concluded below, because any question as 
to the appropriate disability rating and effective date to be 
assigned is rendered moot by the denial of the claims.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the appellant.  The RO or AMC has obtained copies of the 
veteran's service medical records, his Social Security 
records, his last (terminal) treatment records, and a 
certificate of death.  The appellant has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Because all identified records have been obtained; the 
appellant has been given notice of and opportunity to submit, 
evidence needed to substantiate the claim; and the appellant 
has indicated that she has no further information to submit; 
further assistance would not be reasonably likely to 
substantiate the claim, and further notice or assistance are 
not required.  38 U.S.C.A. § 5103A.

II.  Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2005).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2005).

The veteran died on April [redacted], 2002.  His death certificate 
shows that the immediate cause of death was chronic 
obstructive pulmonary disease.  No other significant 
conditions contributing to the veteran's death were shown, 
and no autopsy was performed.  The manner of death was 
specified as natural.

At the time of the veteran's death, the following ratings for 
service-connected disabilities were in effect:  bilateral 
defective hearing (rated as 100 percent disabling); bilateral 
tinnitus (rated as 10 percent disabling); scar on the palmar 
surface of the left hand (rated as 0 percent disabling); and 
residuals of a left eyebrow avulsion (rated as 0 percent 
disabling).  Special monthly compensation had also been 
awarded on account of deafness of both ears.

Service medical records contain no complaints, findings, or 
diagnoses of chronic obstructive pulmonary disease or of 
shortness of breath.

The post-service medical records first reveal the likely 
onset of the veteran's chronic obstructive pulmonary disease 
in the mid-1990's.  The veteran had been treated for cancer 
of the vocal cords in 1992, and he underwent radiation 
treatment.  In 1994, he underwent a laryngectomy, followed by 
a tracheostomy.  He complained of shortness of breath on 
prolonged walking in 1997.  The veteran's last 
hospitalization in April 2002 was due to an acute 
exacerbation of his chronic obstructive pulmonary disease and 
for presumed right lower-lobe pneumonia.

Records from the Social Security Administration reveal that 
the veteran became disabled, for purposes of Social Security 
benefits, in April 1992.  His primary diagnosis was shown as 
bilateral sensorineural hearing loss, and his secondary 
diagnosis as chronic back pain.

The fact that the veteran's bilateral defective hearing 
increased in severity over the years does not establish a 
link between service and the onset of the fatal chronic 
obstructive pulmonary disease that caused his death.  While 
the veteran's bilateral defective hearing was rated as 100 
percent disabling, there is no evidence showing that the 
service-connected disability materially affected a vital 
organ or other vital body functions.  See 38 C.F.R. 
§ 3.312(c)(2) (2005).

There is also no competent evidence in support of a link 
between the fatal chronic obstructive pulmonary disease and 
the veteran's military service.  Nor is there competent 
evidence that any service-connected disability either caused 
or contributed substantially or materially to cause the 
veteran's death.

The appellant has not made any specific contentions as to why 
the veteran's cause of death should be service connected.  As 
a lay person she would not be competent to render a probative 
opinion on a medical matter, such as whether any service-
connected disability caused or contributed materially to 
cause the veteran's death.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").
  
Given the absence of any competent evidence linking the 
veteran's bilateral defective hearing to a vital organ or 
other vital body function, the Board finds that the evidence 
weighs against a finding that any service-connected 
disability caused or contributed materially to cause the 
veteran's death.

Because the competent evidence weighs against the claim, the 
benefit of the doubt doctrine is not for application. 38 
U.S.C.A. § 5107(b); see, generally, Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

For these reasons, the weight of the evidence is against the 
grant of service connection for the cause of the veteran's 
death, and the claim is denied.

III.  DIC Benefits Pursuant to 38 U.S.C.A. § 1318

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2005).

If the veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disability rated totally 
disabling if the service-connected disability was either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

The provisions of 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, formerly provided that 
benefits could be paid where the veteran was entitled or 
"for any reason...was not in receipt of, but would have been 
entitled to receive compensation" at the 100 percent rate 
for 10 or more years immediately preceding death.  38 C.F.R. 
§ 3.22 (1999).  This language was interpreted as permitting 
"hypothetical entitlement" to benefits under 38 U.S.C.A. 
§ 1318.  Marso v. Principi, 13 Vet App 260 (1999).  Under the 
theory of "hypothetical entitlement" VA was required to 
determine whether the veteran would have been entitled to 
payment at the 100 percent rate for 10 years prior to death 
if he had filed a claim for the benefit.  Id.

In January 2000, VA amended 38 C.F.R. § 3.22 to clarify that 
the award of DIC benefits was limited to cases where the 
veteran, during his or her lifetime, had established a right 
to receive total service-connected disability compensation 
for the period of time required by 38 U.S.C.A. § 1318, or 
would have established such right but for clear and 
unmistakable error (CUE) in the adjudication of a claim or 
claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000) (codified at 
38 C.F.R. § 3.22 (2000)).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), the Federal Circuit observed that VA had 
determined that the "entitled to receive" language under 38 
U.S.C.A. § 1318 should be interpreted in accordance with the 
revised 38 C.F.R. § 3.22.  The Federal Circuit also held that 
VA provided a permissible basis and sufficient explanation 
for its interpretation of the statutes as a bar to the filing 
of new claims posthumously by the veteran's survivor, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening-"hypothetical entitlement" claims.  Id. at 1379-
1380.

Here, the appellant filed her claim for DIC benefits pursuant 
to the provisions of 38 U.S.C.A. § 1318 on May 8, 2002.  As 
such, the Board is prohibited from considering "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.  See 38 C.F.R. § 3.22.

At the time of the veteran's death on April [redacted], 2002, he was 
rated 100 percent disabled for his service-connected 
bilateral defective hearing, effective April 18, 1997.  The 
effective date of April 18, 1997, fails to meet the requisite 
ten-year rating requirement preceding the veteran's April [redacted], 
2002 death.  During the veteran's lifetime, he did not 
challenge the assigned effective date for his 100 percent 
service-connected disability rating.  

The appellant has contended that the veteran was entitled to 
a 100 percent rating for 10 years prior to his death inasmuch 
as the Social Security Administration (SSA) had awarded 
benefits with a finding that the disability began on April 
21, 1992.  Records confirm that the veteran was found 
entitled to SSA benefits in November 1992.  This award, 
however, could not serve to establish entitlement to benefits 
under 38 U.S.C.A. § 1318.  First, the award was based on 
service connected and non-service connected benefits.  More 
importantly, a grant of § 1318 benefits on the basis of the 
SSA award would depend on a finding of hypothetical 
entitlement, which is now prohibited.

On May 19, 1994, the veteran filed an informal claim for a 
total disability rating based on individual unemployability 
(TDIU).  The RO sent the veteran a VA Form 21-8940 to 
complete.  In June 1994, the appellant returned the form, 
uncompleted, to the RO, indicating that the veteran had been 
hospitalized temporarily for a nonservice-connected 
disability.

The veteran eventually completed and submitted a TDIU 
application in August 1997.  Even if TDIU benefits had been 
awarded from the date of receipt of the veteran's informal 
claim, an effective date of May 19, 1994, would still fail to 
meet the requisite ten-year rating requirement preceding the 
veteran's April [redacted], 2002 death.

The appellant does not claim entitlement to DIC under 
38 U.S.C.A. § 1318 based on the submission of new and 
material evidence to reopen a previously final VA decision, 
or argue that, but for the receipt of military retired or 
retirement pay, the veteran would have been entitled at the 
time of his death to receive compensation for a service-
connected disability that was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of ten or more years immediately preceding death, or 
was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge from service.

The appellant also has not raised a claim of CUE in a final 
rating decision, pursuant to 38 C.F.R. § 3.105(a).  See also 
Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 
Vet. App. 242 (1994) (emphasizing the pleading requirements 
for raising, and burden of proof for establishing, a CUE 
claim).  The appellant has not asserted, nor does the record 
show that the law or facts, extant at the time, were 
incorrectly applied.

To the extent that the appellant may argue that a 100 percent 
disability rating should have been awarded for at least 10 
years prior to the veteran's death, such argument is 
tantamount to a "hypothetical claim" for entitlement, which 
is expressly excluded from consideration.  See 38 C.F.R. 
§ 3.22.  

There is nothing to change the fact that, the veteran, who 
died approximately 40 years after his discharge from service 
(rendering inapplicable the five-year provision) had no 
service-connected disability rated as totally disabling for 
at least ten years prior to his death.  As the law is 
dispositive of the appellant's claim for DIC benefits under 
38 U.S.C.A. § 1318, the claim must be denied for lack of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1318, is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


